DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on May 12, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states, “preferably has a temperature…” and is it unclear the temperature is part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, the claim states “hot-keeping at 55 to 65℃” and it is unclear if this is in relation to the suspension of casein, the lipophilic compound, or the preparation. 
Regarding 15, there is insufficient antecedent basis for “the fat content” and it is unclear if “the fat content” is in relation to the foodstuff or the preparation.
Claims 2-10, 12-14 are rejected as depending from a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henrike et al, Native casein micelles as nanocarriers… in view of Buckow et. al., Opportunities and challenges…
Regarding claims 1-6, Henrike teaches a method of producing a water-miscible preparation of at least one lipophilic compound wherein a beta carotene solution was added to a suspension of casein micelles in an aqueous medium (p. 1125) and teaches casein micelles remained are suitable carries for lipophilic substances (p. 1129). Thus, it would have been obvious for one to combine the components as a way to deliver essential lipophilic vitamins. Henrike teaches milk was pasteurized before being loaded with the lipophilic compound (p. 1124) and while Henrike states the casein micelles “remained unchanged to a greater extent after the heat treatment” (p. 1129), Henrike does not expressly disclose wherein the micelles where treated with a pulsed electric field prior to lipophilic addition. 
Buckow teaches PEF inactivates microorganisms in dairy products and discloses PEF treatment conditions for different dairy systems (Tables 1 and 3). Buckow teaches microorganisms responded to a range of different strength, treatment time, and temperature. While Buckow does not expressly disclose the presently claimed parameters, it would have been within the skill level of one of ordinary skill in the art to optimize PEF parameters based on the dairy system treated and the microorganism targeted. As PEF method are taught to extend the shelf-life of fluid dairy product without causing thermal damage to the product, one would have been motivated to treat carrier casein micelles, such as those disclosed by Henrike, to PEF treatment, using optimized process parameters, to better enhance shelf-life and product taste. Moreover, as Buckow further teaches:

    PNG
    media_image1.png
    360
    565
    media_image1.png
    Greyscale

One would have been motivated to also treat the loaded casein micelles (lipophilic mixture) with a PEF treatment, with parameters suitable for the specific lipophilic compound, for added product stability since the art teaches PEF does not cause significant thermal degradation. 
Regarding claims 7-15, claim 1 is applied as stated above. As Henrike teaches loaded casein micelles are suitable carriers for essential vitamins, etc., it would have been within the skill level of one of ordinary skill to determine the amount and properties (pH, conductivity, etc.) of casein needed in the suspension for the desired foodstuff. One would have easily determined the concentration needed to support the desired lipophilic load through routine experimentation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lela S. Williams/Examiner, Art Unit 1792